DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 14 June 2022 to the Non-Final Office Action dated 01 April 2022 is acknowledged.  
Amended claims, dated 14 June 2022 have been entered into the record.

Examiner’s Response
The present amendment is consistent with the suggestions made by the Examiner in the previous office action.  
The objections and rejections set forth in the previous office action are therefore  overcome in view of the present amendment.  

Status of the Claims
Claims 1-14 are allowed. 




EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Nader Abadir on 21 June 2022.  This amendment places the application in condition for allowance by correcting obvious typographical errors in claim 10.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 10, at the first 7 lines, DELETE each occurrence of the term “MRE11-realted” and INSERT the term -- MRE11-related --, as shown below:

Claim 10 (currently amended): A method of treatment of MRE11-related cancer, MRE11-related premature aging and/or MRE11-related neurological diseases, the method comprising the step of administering the compound of general formula (1):
 






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel aminothiazole compounds according to independent claim 1 and to novel methods of use of aminothiazole compounds according to independent claim 10.  The closest prior art to the independent claims and the non-obvious differences therefrom are described at pages 15-17 of the previous office action.  The application is in condition for allowance since the claims are allowable over the prior art for these reasons and the non-prior art issues identified by the Examiner in the previous office action have been resolved.

Related Prior Art
US 20220002282 is the publication of a patent application disclosing related subject matter and which has Applicant/ Inventor in common with the present application.
US 7514448 teaches azaindole compounds as kinase inhibitors, see compound II-133 at columns 105/106, which is one of a very large set of examples according to a broadly described genus of compounds: 

    PNG
    media_image1.png
    177
    467
    media_image1.png
    Greyscale

This compound is not within scope of the present claims since, while R5 and R6 together with the carbon atoms connecting these two substituents form a cyclopropyl ring, the compound has a hydrogen atom as the claimed R1 group.  The R1 group necessarily remains present on the cyclopropyl ring which is formed by R5 and R6 together with the carbon atoms connecting these two substituents, see page 9 of the previous office action - where this subject matter is described and it is stated that “if the R5 and R6 substituents form a cyclopropyl ring, then the chemical formula (1) and the permissible values for R1 require that the R5 and R6 substituents are connected to each other with a two carbon moiety that cannot be -CH2-CH2-”:

    PNG
    media_image2.png
    204
    789
    media_image2.png
    Greyscale
  The reference further provides no reason(s) that would lead one to provide for a related compound having a non-hydrogen R1 group as presently required.

Conclusion
	Claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625